BLD-337                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1768
                                       ___________

        ANTHONY S. MINA, TLC DREAMS FOUNDATION, THE TRUTH
        TODAY FOR A BETTER TOMMOROW POLITICAL COMMITTEE,
                                                        Appellant

                                             v.

                UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF PENNSYLVANIA;
          PRESIDENT JUDGE PETRESE B. TUCKER; MICHAEL KUNZ;
              NICOLE DURSO; KEVIN EIBEL; STEVEN TOMAS;
         MICHELE DINAPOLI; KATIE FURPHY; JANE, (SUPERVISOR),
        COLLECTIVELY “FEDERAL ADMINISTRATIVE CONSPIRATORS”
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2:16-cv-01013)
                      District Judge: Honorable Gerald J. Pappert
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 17, 2017
         Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                            (Opinion filed: October 16, 2017)
                                        _________

                                        OPINION*
                                        _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Anthony Mina appeals from two District Court orders in the above case. These

orders dismissed his civil action, enjoined him from filing new suits against parties of the

United States without first seeking permission from the District Court, and struck his

amended complaint. For the reasons below, we will summarily affirm the District

Court’s orders.

                                              I.

       Mina is a prolific pro se litigant. A review of the relevant electronic dockets

reflects that during the last four years Mina has filed seven actions in U.S. District Court

for Eastern District of Pennsylvania and eight appeals in this Court. In summary, Mina

has sued various lawyers, judges, court employees, and government entities, among

others, about alleged mistreatment during the past twenty years. We have detailed

Mina’s allegations in previous opinions. See, e.g., Mina v. Chester County, 679 F. App’x

192, 194-95 (3d Cir. 2017). During this litigation, Mina has not obtained the relief that

he has sought.

       In this suit, Mina accused a federal judge, various employees of the Clerk’s Office

for the U.S. District Court Eastern District of Pennsylvania, and the District Court itself

of violating his civil rights because those parties did not provide him transcripts and

sealed summonses in two of his previous cases. An attorney representing the United

States responded by filing a statement of interest seeking dismissal of the complaint and a

filing injunction against Mina. After reviewing Mina’s complaint and the Government’s
                                              2
submission, the District Court concluded that the defendants were entitled to immunity

for their actions and dismissed the complaint. The District Court also enjoined Mina

from filing further suits against the United States or any of its agencies or employees

without first obtaining leave.1 Mina sought reconsideration, arguing, in part, that he did

not receive the Government’s statement of interest. The District Court vacated the filing

injunction, but otherwise declined the request for reconsideration. Mina responded by

filing an opposition to the Government’s statement of interest and an amended complaint.

After receiving these documents, the District Court again enjoined Mina “from filing or

causing to be filed any pleading, motion, or other paper in Civil Actions Nos. 13-07622,

14-06261, 15-05452 and 16-01013 or any other new proceeding or action against the

United States or any its agencies or employees without first obtaining leave of Court.”

The District Court also struck Mina’s amended complaint. Mina filed a notice of appeal

that was timely as to the two relevant District Court orders.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

dismissal of a complaint de novo and ask whether it has sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. Fantone v. Latini,

780 F.3d 184, 186, 193 (3d Cir. 2015) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678


1
  The District Court also addressed pending motions from another District Court case,
Mina v. Chester County, E.D. Pa. Civ. No. 15-cv-05452. Mina does not refer to that case
in the caption of his notice of appeal, and we do not understand the District Court’s
rulings from that case to be before us.
                                              3
(2009)). We may affirm on any basis supported by the record. Murray v. Bledsoe, 650
F.3d 246, 247 (3d Cir. 2011) (per curiam). We may summarily affirm if the appeal does

not present a substantial question. 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

                                             III.

       The District Court did not err in dismissing Mina’s complaint, and we affirm for

the reasons below.2 After reviewing Mina’s allegations and the relevant court orders in

Mina’s prior cases, it is clear that the defendants named in his complaint are entitled to

immunity from suit.3 See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (explaining

that judges are not civilly liable for judicial acts); Gallas v. Supreme Court of Pa., 211
F.3d 760, 772-73 (3d Cir. 2000) (describing the doctrine of quasi-judicial immunity for

court personnel). We also conclude that the District Court did not err in dismissing

Mina’s complaint with prejudice and subsequently striking his amended complaint, as

such an amendment would have been futile. See Grayson v. Mayview State Hosp., 293
F.3d 103, 114 (3d Cir. 2002); see also Alston v. Parker, 363 F.3d 229, 236 (3d Cir. 2004)

(“Dismissal without leave to amend is justified only on the grounds of bad faith, undue



2
 To the extent that Mina raised additional claims seeking default judgment in a prior suit
against the West Goshen Police Department and one its officers, as well as a request to
add defendants to an earlier appeal, he has not shown that he is entitled to relief on these
matters.
3
 We may take judicial notice of the relevant prior court orders. See Fed. R. Evid.
201(b); see also United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court
may take judicial notice of its own records in other cases.”).

                                              4
delay, prejudice, or futility.” (citation omitted)). The defendants Mina named in his

complaint were exempt from suit, and, in any event, prior court orders foreclosed Mina

from obtaining the relief he sought.

       We also determine that the District Court did not err in enjoining Mina from filing

future lawsuits against the United States, as well as its employees and agencies. A

district court may enter a filing injunction if (1) the litigant has been continuously

abusing “the judicial process by filing meritless and repetitive actions,” (2) the court

provides notice to the litigant, and (3) the injunction is “narrowly tailored to fit the

circumstances of the case before the District Court.” Brow v. Farrelly, 994 F.2d 1027,

1038 (3d Cir. 1993). As the District Court explained in its July 28, 2016 order, several of

Mina’s suits have been “virtually identical attempts” to relitigate his state court cases.

These federal suits have included dozens of filings that have made groundless allegations

and that have sought relief from state court decisions that is not available in federal court.

The repetitive, meritless, and vexatious nature of Mina’s filings support the District

Court’s remedy. See Brow, 994 F.2d at 1038.

       In addition, the Court afforded Mina proper notice. We note that the District

Court vacated its initial ruling enjoining Mina from filing future suits after considering

Mina’s representation that he did not receive the Government’s statement of interest

seeking a filing injunction. It did not enter its later order until it received a response from

Mina. Construing that order as imposing a filing restriction limited to the U.S. District

Court for the Eastern District of Pennsylvania, we also conclude that the injunction meets
                                               5
the requirement that it be narrowly tailored to the circumstances before the District Court.

See Sieverding v. Colo. Bar Ass’n, 469 F.3d 1340, 1344 (10th Cir. 2006).

                                            IV.

       Accordingly, we will affirm the District Court’s judgment.




                                             6